                            UNITED STATES DISTRICT COURT
                                    District of Maine

 SAMANTHA J. FOULKE,                         )
                                             )
            Plaintiff                        )
                                             )
 v.                                          )     No. 1:18-cv-00134-GZS
                                             )
 NANCY A. BERRYHILL, Acting                  )
 Commissioner of Social Security,            )
                                             )
            Defendant                        )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on September 27, 2018, his

Recommended Decision (ECF No. 24). Plaintiff filed her Objection to the Recommended

Decision (ECF No. 25) on September 28, 2018. Defendant filed her Response, as Acting

Commissioner of Social Security, (ECF No. 26) on October 1, 2018.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is hereby ORDERED that Defendant’s Motion to Dismiss (ECF No. 11) is
               GRANTED.


                                                  /s/George Z. Singal_____________
                                                  U.S. District Judge
Dated this 2nd day of October, 2018.
